Citation Nr: 0527505	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  94-32 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increase in a 30 percent rating for 
chronic brain syndrome.   
 
2.  Entitlement to an increase in a 30 percent rating for a 
cervical spine disability.   
 
3.  Entitlement to an increased (compensable) rating for 
paralysis of the right lower radicular group.   
 
4.  Entitlement to an increased (compensable) rating for 
paralysis of the left lower radicular group.   
 
5.  Entitlement to an increased (compensable) rating for 
paralysis of the right vocal cord.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from October 1959 to March 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions.  The veteran 
provided testimony at a personal hearing at the RO in 
September 1996.  In July 1999, the Board remanded this appeal 
for further development.  


REMAND

The Board observes that the veteran's entire claims folder is 
not of record.  The currently available record includes only 
one volume.  It is clear from the record that the veteran's 
claims folder actually included two volumes and that only 
volume two is available.  The missing volume (volume one) 
contained evidence and documents critical to the adjudication 
of the veteran's claims.  

Additionally, there are notations in the record that attempts 
were made to find the missing volume at both the RO and the 
Board and that such attempts were unsuccessful.  Therefore, 
this appeal must be remanded to the RO in order to rebuild 
the missing volume.  

Given the current state of the record, it is the judgment of 
the Board that the duty to assist the veteran with his claims 
includes rebuilding the missing volume of his claims folder.  
38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 (2004).  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  

1.  Take all necessary actions to rebuild 
the missing volume (volume one) of the 
veteran's claims folder.  All steps to 
associate pertinent records should be 
documented in the claims folder.  

2.  Thereafter, review the veteran's 
claims for entitlement to an increase in a 
30 percent rating for chronic brain 
syndrome, entitlement to an increase in a 
30 percent rating for a cervical spine 
disability, entitlement to an increased 
(compensable) rating for paralysis of the 
right lower radicular groups, entitlement 
to an increased (compensable) rating for 
paralysis of the left lower radicular 
group, and entitlement to an increased 
(compensable) rating for paralysis of the 
right vocal cord.  If the claims are 
denied, issue a supplemental statement of 
the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




